OFFICE ACTION
Elections/Restrictions
1.	Restriction of claims 1-25 to one of the following inventions is required under 35 U.S.C.121:
*  Species I: Claims 1-13 & 24-25 drawn to integrated circuit die comprising “first transistors fabricated in a first semiconductor layer; a back end stack over the first transistors, wherein the back end stack comprises conductive traces and vias electrically coupled to the first transistors; and a second semiconductor layer over the back end stack, wherein the second semiconductor layer is a different semiconductor than the first semiconductor layer, and second transistors are fabricated in the second semiconductor layer,” classified in CPC H01L24/17, H01L27/0705, and best described in Figs. 1A-D;
** Species II: Claims 14-21 drawn to a semiconductor device comprising “…a chiplet coupled to a back end stack, wherein the chiplet comprises a second semiconductor layer, …and a second back end stack over the second semiconductor layer, wherein the second back end stack comprises conductive traces and vias  electrically coupled to the second transistors,” classified in CPC H01L21/823871, H01L29/20, and best described in Figs. 2A-B.
** Species III: Claims 22-23 drawn to an electronic package comprising “a CMOS chip… comprises a back end stack with a plurality of traces and vias electrically coupled to CMOS transistors fabricated into a first semiconductor substrate; a second semiconductor substrate over the back end stack, wherein RF transistors are fabricated into the second semiconductor substrate,” classified in CPC H01L25/074, H01L21/823871 and best described in Fig. 3.
2.	The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no claims being generic
3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter;
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species; and
different field of search.  Typically, searching different database resources or classes/subclasses, or employing different search queries.
For example, searching the integrated circuit die comprising “first transistors fabricated in a first semiconductor layer; a back end stack over the first transistors, wherein the back end stack comprises conductive traces and vias electrically coupled to the first transistors…,” in Species I, is substantially distinct/different from searching the semiconductor device comprising “…a chiplet coupled to a back end stack, wherein the chiplet comprises a second semiconductor layer, …and a second back end stack over the second semiconductor layer, wherein the second back end stack comprises conductive traces and vias  electrically coupled to the second transistors,” in Species II.
Same as to searching the integrated circuit die comprising “first transistors fabricated in a first semiconductor layer; a back end stack over the first transistors, wherein the back end stack comprises conductive traces and vias electrically coupled to the first transistors…,” in Species I, is substantially distinct/different from searching the electronic package comprising “a CMOS chip… comprises a back end stack with a plurality of traces and vias electrically coupled to CMOS transistors fabricated into a first semiconductor substrate; a second semiconductor substrate over the back end stack, wherein RF transistors are fabricated into the second semiconductor substrate,” in Species III. 
Because these Species are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
4.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of a species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143); and
(ii) Identification of the claims encompassing the elected species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made without, or with traverse.  If the reply does not distinctly nor specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Should the Applicant traverse on the ground that the species are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  

Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 21, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815